Citation Nr: 0711068	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969, with verified periods of active duty for training and 
inactive duty training with the Kansas National Guard from 
February 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In January 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

A hearing was held on August 3, 2005, in Wichita, Kansas, 
before a Veterans Law Judge who has since retired from the 
Board.  A letter was sent to the veteran in February 2007 
informing him of this matter with an offer to schedule him 
for another hearing.  The veteran did not respond with a 
request for another hearing. Consequently, the undersigned 
Veterans Law Judge rendered a decision in this case.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  A left knee disability did not have its onset during 
active service or result from disease or injury in service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in July 
2002 and February 2005.  These letters advised the veteran of 
the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the February 2005 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, while the July 2002 letter implicitly told 
him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The August 2006 
supplemental statement of the case notified the veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, service personnel records, personal 
statements, and a transcript of the veteran's August 2005 
Board hearing.  While the veteran has not been afforded a VA 
examination with respect to his claim, the lack of evidence 
of an in-service disease or injury makes a VA examination 
unnecessary in allowing the Board to decide the case.  See 
generally 38 C.F.R. § 3.159(c)(4).  Therefore, the duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In the case at hand, the veteran contends that he incurred 
his current left knee disability as a result of an injury 
suffered during basic training while on active duty for the 
National Guard sometime around May 1968.  The veteran has 
stated that the doctor told him he had a torn meniscus and a 
torn ligament and that he was put on restricted duty and 
physical therapy for both knees.  He has also stated that the 
reason he waited until twelve years after service to have 
surgery for a torn medial meniscus was because the Army 
doctor had said corrective surgery would cause him to lose 
one-third movement of his knee.  Private medical records 
indicate the veteran had surgery to repair a torn medial 
meniscus of the left knee in February 1980.  Records also 
indicate he was scheduled to have total left knee replacement 
surgery in December 2000.

While the claims file contains evidence of a current left 
knee disability, it does not demonstrate that the veteran 
injured his left knee in service.  Medical history and 
examination reports from February 1996 and May 1968, before 
the veteran's left knee injury is reported to have taken 
place, reflect that the veteran had a medial meniscectomy on 
his right knee before service.  A physician's summary 
indicated that the veteran still had some limitation of 
motion and pain during certain movements of his right knee.  
The February 1966 examination report noted slight pain on 
lateral flexion of the knee, with no limitation of motion or 
no history of the knee ever locking.  Anterior cruciate 
weakness was noted on the May 1968 examination report.  

The veteran's August 1969 separation medical history and 
examination reports offer no evidence of an in-service left 
knee injury.  The veteran marked "yes" and stated "because 
of knee" when asked whether he had been refused employment 
or been unable to hold a job because of an inability to 
perform certain motions.  In response to a later question, 
the veteran mentioned the right knee operation he had at age 
21.  The examining physician noted that the veteran had torn 
a ligament in his right knee in June 1968.  It was indicated 
that there were restrictions on the veteran's physical 
profile and that all else existed prior to service.  The 
examination report expressly states that the veteran tore the 
anterior cruciate ligament of his right knee and that he was 
supposed to do no crawling, stooping, running, jumping, 
prolonged standing, marching, or strenuous physical activity.  
There are no other relevant service medical records in the 
veteran's claims file.

The veteran contends that his service medical records 
inaccurately reflect that he had problems with his right knee 
during service, when it was actually his left knee that he 
had injured.  However, he has provided no competent evidence 
to support this claim.  Nothing in the veteran's service 
medical records indicates that he injured his left knee or 
that he was not having problems with his right knee.  The 
veteran himself mentions his right knee injury on his 
separation medical history report, but he does not raise the 
issue of a left knee injury.  

Nor do his post-service medical records indicate he was 
treated for a left knee injury for over ten years after 
separation from service.  The January 1980 private medical 
record notes that the veteran was being seen because of the 
left knee giving out on him every once in a while, and it 
makes no mention of a service-related left knee injury.  The 
veteran first mentions a possible connection between service 
and the current left knee disability in 2000.  However, as a 
layperson, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only an individual with the proper education, training, or 
expertise can competently offer a medical diagnosis, 
statement, or opinion.  See id.; Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The veteran has stated that the Army doctor had told him he 
had damaged his left knee.  The veteran has also stated that 
he was assigned physical therapy for both knees and placed 
him on limited duty.  However, the Board cannot accept the 
veteran's testimony regarding what he was told by a physician 
as competent medical evidence, as a lay person's account of 
what a physician purportedly said is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).     

The veteran has also submitted a signed statement from his 
wife testifying that the veteran injured his left knee during 
training.  Even though this statement does not offer a 
medical opinion, however, it cannot serve as competent 
testimony to sufficiently establish the veteran's claim, as 
competent lay evidence must be based on direct observation of 
symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
The veteran's wife has not indicated that she saw the veteran 
injure his left knee or that she otherwise has personal 
knowledge that the veteran had injured his left knee in 
service. 

The veteran has not overcome the presumed validity of his 
separation examination report, nor has he offered competent 
evidence that he suffered a left knee injury in service.  
Therefore, service connection for a left knee injury cannot 
be established.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


